Citation Nr: 0718640	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-29 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a bipolar disorder, schizophrenia and a 
manic depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which denied the veteran's claim of 
entitlement to service connection for a bipolar disorder, 
schizophrenia, and a manic depressive disorder.  The veteran 
filed a timely appeal to this adverse determination.  

In November 2005, the veteran appeared and offered testimony 
at a hearing before the undersigned Veteran's Law Judge in 
Washington, D.C.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The veteran essentially contends that she started suffering 
from a psychiatric disorder, variously diagnosed as bipolar 
disorder, schizophrenia, and depressive disorder, as a result 
of her experiences while on active duty in Korea.  At her 
personal hearing in November 2005, the veteran indicated that 
she had no physical or mental problems prior to entering 
military service in August 1974.  The veteran stated that her 
problems began while stationed with the 51st Signal Package 
unit in Korea.  The veteran indicated that her duties 
included guarding equipment in an underground tunnel on a 12-
hour shift.  The veteran stated that the first incident that 
caused her problems was a conflict at the Demilitarized Zone 
between North and South Korea; everyone was required to carry 
their weapons at all time for about three weeks.  The veteran 
recalled that this situation caused her a lot of problems; 
she was constantly afraid of getting killed.  The veteran 
also recalled being involved in a discrimination case; she 
complained about having to pull guard duty on a 12-hour shift 
when her white counterparts did not have to.  The veteran 
indicated that she was also assaulted by another female 
soldier; thereafter, she remained with the Commanding 
Sergeant in his quarters.  The veteran indicated that she 
starting having blurry vision and stomach problems; she was 
taken to see a Korean therapist who told her that she was 
hallucinating.  

The veteran also testified that that, upon returning to Fort 
Bragg, in Columbia, South Carolina, she was a completely 
different person; she stayed in her room and cried a lot.  
The veteran indicated that she saw a therapist at Fort Bragg 
who prescribed Valium.  The veteran indicated that she also 
received guidance from a Reverend Manley and Judge Hunt.  The 
veteran indicated that she started going to the VA in 1991, 
where she saw a Dr. Brown.  The veteran further testified 
that a Dr. Abraham at the VA Medical Center in Washington, 
D.C. told her that her current psychiatric problems were 
related to military service.  

The veteran also testified that she received treatment for 
her psychiatric problems at the VA Medical Center (VAMC) in 
Washington, D.C. in 1991.  The record does not contain any 
treatment records from the VAMC.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding pertinent VA records from the abovementioned 
facility to the present time, following the procedures 
prescribed in 38 C.F.R. § 3.159(c) (2006) as regards 
requesting records from Federal facilities.  

Of record are treatment reports from the North Carolina 
Memorial hospital, dated from June 1956 to August 1980.  A 
treatment report, dated August 4, 1980 indicated that this 
was the veteran's first psychiatric admission.  The veteran 
indicated that things had not been going well for her since 
her discharge from service two years prior to her admission.  
She described herself as feeling like a "robot" when she 
left military service.  She reported a past hallucination in 
high school.  

A recent hospital report from Washington Adventist Hospital 
reflects that the veteran was admitted to the hospital on 
June 12, 2003 for treatment of major depression and cocaine 
abuse.  It was noted that the veteran had a long-standing 
history of depression where she has felt lack of energy, lack 
of motivation, feelings of hopelessness, helplessness, and 
despair.  The pertinent diagnosis was major depression.  The 
veteran has received treatment in the form of counseling and 
medication.  

Finally, the veteran reported being enrolled in the VA 
Vocational Rehabilitation program.  The veteran's Vocational 
Rehabilitation and Education (VRE) folder, however, is not 
associated with the claims folder.  The information contained 
in a VRE folder should be considered in the adjudication of 
the veteran's claims.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:  

1.  The RO should contact the appropriate 
authority at Womack Army Hospital, Ft. 
Bragg, North Carolina and request all 
records of inpatient treatment for the 
veteran at that facility dated from 1977.  
The RO should ensure that it specifically 
asks for "clinical" records and that the 
request is issued under the appropriate 
request code and directed to the correct 
facility.  All attempts to secure these 
SMRs must be documented in the claims 
folder and comply with the VCAA.  If no 
records are available, a negative reply 
to that effect is required.  

2.  The RO should also contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request the veteran's service in-patient 
medical records for any treatment 
received while the veteran was stationed 
in Korea.  Associate all requests and 
records received with the claims file.  
If records are unavailable from any 
source, a negative reply is requested.  

4.  The veteran should be contacted and 
afforded an opportunity to submit lay 
statements to support her claim, 
including any statement from Reverend 
Manley and Judge Hunt.  

5.  The RO should obtain relevant 
psychiatric records from the VA Medical 
Center in Washington, D.C. for all 
treatment from 1990 to the present.  

6.  The RO should determine whether the 
veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
VRE folder and associate it with the 
claims folder.  If any such records are 
not available, or the search any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

7.  The AOJ shoud obtain a medical 
opinion in regard to whether there is any 
relationship between the current 
psychiatric diagnosis and in-service 
manifestions.  The examiner's attention 
is drawn to the February 1977 report of 
"psychophysiologic" and a July 1977 
report of "film over eye." 

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



